DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a continuation of application 16/398721, now US Patent 11029686.
3.	An amendment was received from applicant on 7/15/2022.
4.	Claim 1 is canceled.
5.	Claims 2-23 are indicated as New but are not new and are as Previously Presented.
6.	Claims 2-23 are remaining in the application.
7.	The amended Specification is accepted.
Terminal Disclaimer
8.	The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11029686, 10281917, 9778657 and 8622778, has been reviewed and is accepted.  The terminal disclaimer was approved on 7/15/2022 and been recorded.
Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	On line 7 of claim 2:
The phrase “the processor control unit” is replaced with – a processor control unit – .
Allowable Subject Matter
10.	In view of the foregoing, claims 2-23 are allowed.
Reasons for Allowance
11.	The prior art does not disclose, teach or suggest:
The claimed method for automatically navigating a marine vessel in relation to memorized reference points on an external object, the method comprising: sensing, using at least one transducer, sensed reference points on the external object; transmitting information representing the sensed reference points on the external object to the processor control unit; receiving, by the processor control unit, the information representing the sensed reference points on the external object; at the processor control unit, memorizing the information representing the sensed reference points on the external object as memorized reference point information, whereby the memorized reference points are the same points as the sensed reference points; and automatically navigating the marine vessel to a position in relation to the memorized reference points on the external object, 
Nor:
The claimed system for automatically navigating a marine vessel in relation to memorized reference points on an external object, the system comprising: a propulsion system; at least one transducer adapted to: sense sensed reference points on the external object; and transmit information representing the sensed reference points on the external object to a processor control unit; and the processor control unit, operatively connected to the propulsion system to: receive the information representing the sensed reference points on the external object; memorize the information representing the sensed reference points on the external object as memorized reference point information, whereby the memorized reference points are the same points as the sensed reference points; and automatically control at least one element of the propulsion system to navigate the marine vessel in relation to the memorized reference points on the external object.
As specifically arranged, configured & functionally operated as claimed.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/05/2022